UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1925


WILLIAM T. GRAY,

                Plaintiff – Appellant,

          v.

KIM BAGLEY, Prince George County Maryland Public Schools;
EMORY WATERS, Prince George County Maryland Public Schools;
CURTIS   EUGENE,   Prince George    County   Maryland   Public
Schools; ROSELYN HAWKINS, Prince George County Maryland
Public Schools; SYNTHIA SHILLING, Prince George County
Maryland Public Schools; KAREN H. REMINGTON, Prince George
County Maryland Public Schools; DENNIS P. MURPHY, Maryland
Department of Public Safety and Correction Services, Police
and   Corrections   Training   Commissions;   ALBERT   LIEBNO,
Maryland   Department   of   Public   Safety  and   Correction
Services, Police and Corrections Training Commissions;
DENNIS P. MURPHY, Maryland Department of Public Safety and
Correction   Services,   Police   and   Corrections   Training
Commissions; DANIEL J. ROE, Maryland Department of Public
Safety and Correction Services, Police and Corrections
Training Commissions; MARTIN O’MALLEY, Governor, State of
Maryland,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:11-cv-01117-JFM)


Submitted:   January 25, 2012              Decided:   February 9, 2012


Before AGEE and     DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


William T. Gray, Appellant Pro Se.   Robert Judah Baror, Linda
Hitt Thatcher, THATCHER LAW FIRM, Greenbelt, Maryland; Stuart
Milton Nathan, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Pikesville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          William T. Gray seeks to appeal the district court’s

orders granting the Defendants’ Fed. R. Civ. P. 12(b)(6) motion

to dismiss his complaint and denying his Fed. R. Civ. P. 59(e)

motion and motion for recusal.         On appeal, we confine our review

to the issues raised in Gray’s informal brief.              See 4th Cir. R.

34(b).   Because Gray’s informal brief does not challenge the

basis for the district court’s denial of his motion to recuse,

Gray has forfeited appellate review of that order. 1

          Turning      to    the   orders   denying     relief   under   Rules

12(b)(6) and 59(e), we have reviewed the record and find no

reversible    error.        Accordingly,    we   deny   Gray’s   motions   for

summary disposition 2 and affirm the district court’s orders for

the reasons stated by the district court.               See Gray v. Bagley,

No. 8:11-cv-01117-JFM (D. Md. July 28, 2011 & Aug. 9, 2011).                We



     1
       In any event, we note that Gray’s motion to recuse does
not assert any facts that raise any question regarding the
impartiality of the experienced district court judge.     Rather,
fairly read, Gray’s assertion of bias is entirely predicated on
Gray’s dissatisfaction with the district court’s rulings and
management of the litigation.     Thus, even had Gray properly
preserved appellate review of the denial of his recusal motion,
we would have no difficulty rejecting the claim on its merits.
     2
       To the extent Gray moves for summary disposition against
some Appellees for failure to file a response brief, we decline
to grant such a motion.    See 4th Cir. R. 34(b) (noting that
Appellees are permitted, but not required, to file response
brief).



                                       3
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                              AFFIRMED




                                    4